Citation Nr: 1000190	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
wrist strain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to November 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island that denied an increased 
rating for left knee patellar tendonitis, left wrist strain, 
and right wrist strain, all rated as noncompensable (0 
percent).  The Veteran timely perfected an appeal of the 
denial of an increased rating for the right wrist strain.  

Although the Veteran filed a timely notice of disagreement to 
the denials of increased ratings for left knee patellar 
tendonitis and left wrist strain, he did not thereafter 
perfect an appeal by filing a timely substantive appeal.  
Thus, those issues are no longer before the Board.


FINDING OF FACT

The Veteran's right wrist strain has not been manifested by 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  


CONCLUSION OF LAW

The criteria for a compensable rating for a right wrist 
strain are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 
5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for 
an increased rating for a right wrist strain in the December 
2006 rating decision, he was provided notice of the VCAA in 
October 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim 
for an increased rating, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The letter 
also provided notice pertaining to the effective date element 
of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examination 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

The Veteran's right wrist strain has been assigned a 0 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2009).  Under this code, limitation of motion of the wrist 
warrants a 10 percent rating when dorsiflexion is less than 
15 degrees or when palmar flexion is limited in line with the 
forearm.  The Veteran is right-handed but these ratings apply 
to both major and minor extremities.  

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. 
§ 4.71a, Plate I (2009).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that an increased (compensable) 
rating for the Veteran's right wrist strain is not warranted.

On his claim for benefits, the Veteran stated that his wrists 
give him constant pain whenever he writes, picks up packages, 
or with any physical exercise in which he has to use his 
wrists.

An August 2006 private MRI of the right wrist reflects an 
impression of a probable full thickness tear involving the 
peripheral (ulnar sided) triangular fibrocartilage.

A November 2006 VA examination report reflects complaints of 
popping of the wrist upon flexion and extension, including on 
turning the hand in a circle.  The examiner observed that the 
flexor and extensor tendons were snapping over each other.  
The Veteran indicated that he has pain in the wrist whenever 
it snaps, that he tries to cut down on writing, and that 
sweeping with a broom is uncomfortable.  He was able to flex 
his wrist 10 times and rotate his wrist 10 times, and the 
examiner was able to hear and see the snapping on both sides 
of the wrist.  X-rays of the wrist were reported as normal.  
The examiner noted that the Veteran has snapping wrists which 
is caused by snapping of the flexor and extensor tendons when 
he gets beyond a certain degree of flexion, which was 
estimated at about 45 degrees of flexion and/or extension.  

On his May 2008 VA Form 9, the Veteran stated that both 
wrists still cause pain.  He noted that his wrists still 
become painful with long writing or with use such as when 
sweeping.  He added that even completing the Form 9 caused 
him discomfort and pain and that he struggles through written 
examinations.

A March 2009 VA examination report reflects complaints of 
pain in the right wrist.  The Veteran was able to dorsiflex 
the wrist to 70 degrees four times with no pain, weakness, 
fatigue, or lack of endurance.  He was able to palmar flex 
the wrist to 80 degrees with no pain, weakness, fatigue, or 
lack of endurance.  Radial deviation was to 20 degrees and 
ulnar deviation was to 45 degrees, both of which he was able 
to do four times with no pain, weakness, fatigue, or lack of 
endurance.  The examiner noted an occasional clicking on 
movement of the wrist but commented that there was certainly 
no apparent impairment of function.  The examiner also noted 
that activities of daily living are not affected and that 
there was no history of increased pain on repetitive use or 
any flare-ups.  The diagnosis was of a normal examination and 
the examiner noted that no functional impairment was elicited 
at this time.

Given the above, the Board finds that the Veteran's right 
wrist strain has not been manifested by dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  Thus, a higher (compensable) rating is not 
warranted under Diagnostic Code 5215.  

While recognizing that the Veteran has complaints of pain, as 
described above, the record does not reflect evidence of 
additional impairment of his right wrist upon clinical 
examination, as caused by such pain, weakness or related 
factors.  While the record reflects the Veteran's complaints 
of pain on use, the objective evidence of record indicates no 
additional limitation of motion for all ranges of motion.  
The March 2009 VA examiner indicated that repetitive use of 
the wrist did not cause any loss of motion.  Therefore, 
although it has no reason to doubt that the Veteran suffers 
from painful flare-ups, the Board is unable to identify any 
clinical findings which would warrant an increased 
(compensable) rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has also considered other rating criteria to 
determine whether a higher rating is warranted.  However, 
with no evidence of ankylosis of the wrist, a higher rating 
is not warranted under Diagnostic Code 5214.

The Board notes the November 2006 examiner's opinion that the 
snapping of the wrist was a disability that was at least 10 
percent disabling.  However, the Board reiterates that the 
evaluation of the Veteran's disability is based on VA's 
Schedule for Rating Disabilities, which clearly does not 
support a 10 percent rating.  In this regard, the examiner's 
opinion has little probative value.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disability.  The November 2005 
examiner stated that the Veteran had a snapping wrist that 
was distracting to him, and the March 2009 examiner stated 
that the Veteran had no functional impairment.  Further, the 
record reflects that the Veteran is attending college and, 
although he has stated that he struggles through written 
examinations, he has not provided any evidence of marked 
interference with schooling.  As a result, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased (compensable) rating for a right wrist strain is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


